Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-11, 13, 14, 16, and 18-22 are pending.  
Applicant’s election of Group I, claims 1-4, in the reply filed on 2/7/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 5-11, 13, 14, 16, and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-4 are examined on the merits.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

	

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by KR101404168 B1.  
Angelica gigas nakai as an active ingredient (thus administering a pharmaceutically effective amount of an Angelica gigas extract in a patient in need of the inhibition of platelet aggregation, thus claim 1 is met), and more particularly, to a pharmaceutical composition for preventing or treating thrombosis, comprising an ethanol extract of Angelica gigas nakai as an active ingredient, and a health functional food comprising the extract. The extract of Angelica gigas nakai as an active ingredient of the pharmaceutical composition and the health functional food for preventing or treating thrombosis according to the present invention, as proved through examples of the present specification, is produced by extracting a root portion of Angelica gigas nakai with ethanol (thus 100% ethanol, thus 90-100% or 96-100%, thus claims 2 and 3 are met) or the like to prepare an extract and then performing sequential fractionation on the extract using hexene, ethyl acetate, and butanol. Of these, the butanol fraction exhibiting anti-thrombotic activity through an excellent blood coagulation inhibiting effect can efficiently inhibit thrombus generation and can be used for preventing and treating thrombosis such as ischemic stroke and hemorrhagic stroke through improvement of blood circulation. In particular, the extract of Angelica gigas nakai according to the present invention has no acute oral toxicity (thus claim 4 is met), retains excellent thermal stability, and has no loss in blood coagulation inhibition and activation effects even in an acidic condition of pH 2 and in the plasma, so that the extract can be processed into various types of an extract, a powder, a pill, and a tablet and thus be taken at any time. Accordingly, the present invention is very useful for the pharmaceutical industry and the food industry (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over KR101404168 B1 as applied to claims 1 and 4 above, and further in view of Seok et al (KR 20170091535 A).
The teachings of KR101404168 B1 are set forth above and applied as before.
The teachings of KR101404168 B1 do not specifically teach extracting at 40-80 degree C.
Seok et al teach according to the present invention, provided is a pharmaceutical composition for preventing and/or treating osteoarthritis including an angelica gigas nakai extract. The pharmaceutical composition of the present invention includes the angelica gigas nakai extract as an effective ingredient, wherein the angelica gigas nakai extract is an angelica gigas nakai ethanol extract in which angelica gigas nakai is extracted by using 90 to 100% (v/v) of an aqueous ethanol solution at a temperature of 40 to 80C. The aqueous ethanol solution has a concentration of 96 to 100% (v/v). The angelica gigas nakai extract inhibits the production of inflammatory mediators in a cartilaginous tissue of a knee joint having osteoarthritis, and inhibits 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to extract the claimed angelica gigas with ethanol at 40-80 degree C since as evidenced by Seok et al, 40-80 degree C is a commonly used temperature to extract with ethanol. Since both of the references teach extracting with claimed plant material angelica gigas with ethanol, one of ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655